Citation Nr: 0700511	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-23 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the right knee. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to September 
2003.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for chondromalacia patella of the right knee and 
left knee, and assigned noncompensable evaluations, effective 
October 1, 2003.  The veteran perfected a timely appeal of 
this determination to the Board.  

In May 2004, the RO increased the disability ratings for 
chondromalacia patella of the right knee and left knee to 10 
percent, effective October 1, 2003.  The veteran has not 
indicated that he is satisfied with the currently assigned 10 
percent disability ratings.  Consequently, the issues of 
entitlement to disability evaluations in excess of 10 percent 
for chondromalacia patella of the right knee and left knee 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Veterans Claims Assistance Act (VCAA) notice

The VCAA, enacted in November 2000, enhanced VA's duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The VCAA requires 
VA to notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim 
and to explain which portion of the supporting evidence is to 
be provided by each party - the veteran versus VA.  See 38 
U.S.C.A. § 5103 (West Supp. 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the VCAA standard].

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2005).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II).

On preliminary review of the record on appeal, the Board 
finds the veteran has not received notice that complies with 
the VCAA and Quartuccio.  In this regard, the Board notes 
that no VCAA notice has been provided concerning the specific 
issues of entitlement to increased ratings for chondromalacia 
patella of the right knee and left knee.  

In addition, the veteran has not been provided correspondence 
that satisfies the more recent VCAA notice requirements 
specified in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess/Hartman, the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim - including the degree of 
disability and effective date of an award (such as here, 
following the grant of service connection).  So on remand, 
the veteran should be provided proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs him 
not only about the requirements for establishing his 
entitlement to increased ratings, but also concerning the 
downstream issue pertaining to the effective dates for the 
award of benefits, and also includes an explanation as to the 
type of evidence that is needed to establish an effective 
date.

VA examination 

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his claim.  A review of the 
record reveals that the initial grant of service connection 
was based on a pre-discharge examination conducted in July 
2003.  See the October 2003 rating decision.  In addition, 
the May 2004 rating decision, which increased the disability 
rating for the bilateral knee disability, was based entirely 
on VA outpatient treatment records.  

The Board finds that the veteran should be afforded a VA 
examination to determine the current severity of his service-
connected bilateral knee disability.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a VCAA letter 
specifically concerning his claims for 
increased ratings for chondromalacia 
patella of the right knee and left 
knee.  The letter must: (i) advise him 
of the type of evidence needed to 
substantiate these claims; (ii) apprise 
him of the evidence he must submit; 
(iii) apprise him of the evidence VA 
will obtain; and (iv) request that he 
submit any relevant evidence in his 
possession.  As well, the letter must 
mention the information or evidence 
needed to establish an effective date 
for these claims, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The letter should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his knees 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected bilateral knee 
disability.  His claims folder should 
be available to and reviewed in 
conjunction with the examination.  All 
indicated tests, studies and X-rays 
should be performed.  The report should 
set forth all objective findings 
regarding the knees, including complete 
range of motion measurements.  The 
examiner must indicate whether there is 
any recurrent subluxation or lateral 
instability in the knees.  If there is 
subluxation and/or lateral instability, 
the examiner should characterize its 
degree.  In this regard, the terms 
"severe," "moderate," and "slight" are 
the preferred adjectives.  The examiner 
must comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the knees.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  A 
complete rationale for any opinion 
expressed should be provided.

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



